The inspection and refueling operation at the roundhouse in Salt Lake City was at the end of one interstate commerce movement and at the beginning of another but it was one phase of total and continuous interstate operation. The movement from Nebraska to Utah and the subsequent use of the engine in Utah was a total and continuous interstate operation. The mere fact that the engine rested at Salt Lake City after one movement in interstate commerce for refueling and inspection was not a non-interstate interlude in continuous interstate operation, but was a part of interstate operation sandwiched between two movements in interstate operation. It was itself a part of and incidental to total and continuous interstate operation. I am somewhat surprised that the point had to be labored to the extent it has been. It appears to me quite obvious. *Page 109